Citation Nr: 0516242	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  02-08 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder to include as secondary to a service-connected right 
ankle disability.  

2.  Entitlement to service connection for a left knee 
disorder to include as secondary to a service-connected right 
ankle disability.  

3.  Entitlement to service connection for a bilateral hip 
disorder to include as secondary to a service-connected right 
ankle disability.  



REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active service from August 29, 1975 to 
October 24, 1975 and from November 20, 1979 to January 14, 
1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision of the RO.  

The Board notes that in that rating decision, the RO granted 
service connection for residuals of a right ankle injury to 
which it assigned a noncompensable evaluation.  The veteran 
appealed the initial rating, and by April 2002 rating 
decision, the RO increased the rating to 10 percent.  

Under normal circumstances, this matter would continue before 
the Board.  In June 2002, however, the veteran indicated that 
he did not wish to continue his an appeal regarding this 
issue, and the issue of an increased rating for the service-
connected right ankle disability, therefore, is not before 
the Board.  

The veteran requested and was scheduled for a hearing before 
a Decision Review Officer the RO.  In September 2002, he 
withdrew his hearing request.  

In July 2003, the Board remanded this case to the RO for 
additional development of the record.  

The issues of service connection for a disorder involving 
each knee are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran did manifest hip complaints or findings in 
service or for many years thereafter.  

2.  The currently demonstrated hip disorders to include 
degenerative changes are not shown to be due to any event or 
incident of the veteran's service or to have been caused or 
aggravated by his service-connected right ankle disability.  



CONCLUSIONS OF LAW

The veteran is not shown to have a hip disability to include 
arthritis due to disease or injury that was incurred in or 
aggravated by his active service; nor any arthritis of either 
hip be presumed to have been incurred in service; nor is any 
hip disorder proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the claim of service connection for a 
bilateral hip disorder.  The Board is unaware of, and the 
veteran has not identified, any additional evidence, which is 
necessary to make an informed decision on these issues.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing at the 
RO.  As stated hereinabove, he withdrew his hearing request.  

Further, by the April 2002 Statement of the Case and a 
December 2003 letter, he and his representative have been 
notified of the evidence needed to establish the benefits 
sought, and he has been advised via these documents regarding 
his and VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

During his brief period of service in September and October 
of 1975, the veteran complained of having left knee pain.  
Osgood Schlatter's disease was diagnosed.  

On October 1975 report of medical examination, no disability 
of the knees or hips was noted.  Indeed, on the August 1975 
medical history form completed by the veteran, he indicated 
no adverse symptoms or disabilities.  

The service medical records for the second period of service 
reflect treatment for a right ankle injury, a probable 
fracture, since August 1979.  

On August 1979 medical examination report, the examiner noted 
that the veteran had bilateral hallux valgus.  On the 
corresponding report of medical history, the veteran did not 
voice complaints relevant to the knees or hips.  

The August 1980 service medical records reflect complaints of 
right knee pain.  An August 1980 X-ray study of the right 
knee revealed an absence of acute bone or joint injury.  The 
right patella was noted to have an unusual configuration  

On an October 1980 report of medical history, the veteran 
indicated that he had suffered a right ankle fracture, but 
denied all symptoms associated with the hips or knees.  

On the October 1980 discharge examination report, the 
examiner noted no disability of the knees or hips.  The 
examiner assigned a "PULHES" physical profile that amounted 
to a "picket fence" (i.e., all 1's), indicating a high 
level of medical fitness.  (See generally Hanson v. 
Derwinski, 1 Vet. App. 512, 514 (1991) for an explanation of 
the military medical profile system).  

The October 2000 X-ray studies revealed minimal degenerative 
changes in the hips, bilaterally, and mild degenerative 
disease in the right knee.  

On January 2004 VA orthopedic examination, the veteran 
asserted that his knee and hip disabilities were caused by 
his service-connected right ankle disability because the 
latter caused him to walk awkwardly.  

The veteran did report having pain over the lateral aspect of 
the right knee.  He also maintained that his activities 
during service had caused his hip problems.  

The VA examiner observed that the veteran walked without a 
limp.  The examiner indicated that the veteran had 
tochanteric bursitis of the right hip.  The examiner did not 
think that the trochanteric bursitis was caused by the 
veteran's military service or that it was related to his 
current ankle problems.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  

The Board also notes that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Discussion

The veteran manifested no complaints or findings referable to 
either hip during his service.  The presence of current 
disability of the hips is initially noted many years after 
service.  

This includes X-ray evidence of mild degenerative changes of 
each hip.  The recent VA examination also noted that the 
veteran had trochanteric bursitis of the right hip manifested 
by his complaints of pain.  

The veteran asserts that his current bilateral hip disability 
is related either to his activities in service or his 
service-connected right ankle disability.  The veteran, 
however, is not shown to be competent to render medical 
opinions upon which the Board may rely.  Espiritu, supra.  

Significantly, the medical evidence provides no nexus between 
the currently demonstrated hip disability and any disease or 
injury in service or his service-connected right ankle 
disability.  38 C.F.R. § 3.310; Allen, supra.  The veteran in 
this regard has submitted no competent evidence to support 
his lay assertions regarding the etiology of the claimed hip 
disorders.  

Rather, the claimed hip disorders are shown to have had their 
clinical onset many years after service.  The medical 
evidence also does not serve to establish a continuity of 
symptomatology following his period of service.  

Accordingly, absent the required nexus evidence, service 
connection for a bilateral hip disorder must be denied.  
38 C.F.R. § 3.303.  

This is a case where the preponderance of the evidence weighs 
against the claim.  As the preponderance of the evidence is 
against the veteran's claims, the benefit of the doubt rule 
is not for application.  Ortiz, 274 F.3d at 1365; see also 
38 U.S.C. § 5107.  



ORDER

Service connection for a bilateral hip disorder is denied.  




REMAND

Medical evidence referable to the veteran's claimed knee 
disorder has recently been received for review in connection 
with his claim.  The material was not available to the VA 
examiner for review at the time of the recent medical 
evaluation.  

In May 2004, the veteran underwent a magnetic resonance 
imaging (MRI) of the knees.  Regarding the right knee, the 
MRI revealed Grade I degenerative arthritis and truncation of 
the medial meniscus that was suggestive of a possible bucket-
handle tear.  

Regarding the left knee, the MRI revealed Grade I 
degenerative arthritis without evidence of a tear and an 
unfused anterior tubercle of the tibia.  Regarding both 
knees, there was no evidence of fracture.  

The veteran asserts that his bilateral knee disability was 
either caused by activities in service or was caused or 
aggravated by his service-connected right ankle disability.  

The RO arranged a VA orthopedic examination in January 2004, 
but the examiner did not fully address the likely etiology of 
the claimed knee disability.  Thus, the RO must schedule a VA 
orthopedic examination prior to appellate consideration of 
these matters.  

Hence, this matter is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information referable to treatment 
received by him for his claimed knee 
disorders since service.  Based on his 
response, the RO obtain copies of 
clinical records from any identified 
treatment source.  The veteran in this 
regard should be asked to provide medical 
evidence to support his assertions his 
claimed knee disorders are due to disease 
or injury that was incurred in or 
aggravated by service or were caused or 
aggravated by his service-connected right 
ankle disability.  

2.  The veteran then should be afforded a 
VA examination to determine the nature 
and likely etiology of the claimed knee 
disorders.  The examiner should identify 
all current knee disorders and opine 
regarding the etiology of each such 
condition diagnosed, including the 
already demonstrated Osgood-Schlatter's 
disease of the left knee and bilateral 
degenerative changes.  The examiner must 
discuss whether any current disorder 
either was incurred in or aggravated by 
service or was caused or aggravated by 
his service-connected right ankle 
disability.  A rationale for all 
conclusions must be provided.  The 
examiner must indicate in the examination 
report whether the claims file was 
reviewed in conjunction with the 
examination.  

3.  The RO should also undertake any 
other development it determines to be 
warranted.  Then, it should readjudicate 
the veteran's claim based on a de novo 
review of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
the ultimate outcome of this case.  The veteran need take no 
action until he is otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


